Citation Nr: 1727512	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  17-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Central Arkansas Veterans Healthcare System


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).
The Veteran served in the Army from August 1951 to May 1953, including service in the Korean War Era.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an August 2016 rating decision by the Central Arkansas Veterans Healthcare System in North Little Rock, Arkansas.


FINDING OF FACT


The assistive devices and medications prescribed for the Veteran's service-connected disabilities have not been found to produce wear and tear, or cause irreparable damage to his clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

The Veteran contends that he is entitled to a clothing allowance for a hernia belt.

A clothing allowance is authorized if a VA examination or hospital report establishes that a veteran, due to the service-connected loss of a hand or foot, wears or uses a prosthetic device which tends to wear or tear clothing.  See 38 C.F.R. 
§ 3.810 (a)(1)(i).  A clothing allowance is also available if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing, or the Veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the Veteran's outer garments.  See 38 C.F.R. § 3.810 (a)(1)(ii).

Certain clothing allowance claims require a determination by a Prosthetic Representative, or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3 (b)(c).

The Veteran noted use of clindamycin phosphate, hydrocortisone 205 percent, ketoconazole 2 percent, menthol M-salicylate, for his entire body and  hydrozyzine pamoate, and ciclopirox olamine 0.77 percent for frost bite.  

In an August 2016 Statement of the Case, the Chief of Prosthetic and Sensory Aids concluded that the medications listed on the application filed were reviewed according to the national Pharmacy and Prosthetics Works.  The Chief of Prosthetic and Sensory Aids Service noted that using the Veteran's medication profile, all medications, with the exception of ciclopirox olamine .77 cream, were considered and determined to not cause staining to the Veteran's outer garments.

The Chief of Prosthetic and Sensory Aids Service also noted that while the ciclopirox olamine .77 cream is on the approved list of medications for clothing allowance, the Veteran's records indicate that the Veteran is not service connected for a skin condition.

Additionally, the Veteran is not service connected for a hernia.

Therefore, the Board finds that entitlement to an annual clothing allowance is not warranted.  As the preponderance of the evidence is against the above claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an annual clothing allowance is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


